Citation Nr: 9916717	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  97-29 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of an injury 
to the left knee, status postoperative total knee 
replacement, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim for a 
rating in excess of 30 percent for his service-connected left 
knee disorder.  The veteran filed a timely appeal to this 
adverse determination.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran's left knee disorder is currently manifested 
by evidence of crepitus and slightly limited flexion, with no 
evidence of any swelling, ankylosis, rotary instability, 
locking, or limitation of extension, diminished motor 
strength, neurological impairment, or degenerative changes.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for residuals of an injury to the left knee, status 
postoperative total knee replacement, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-
4.3, 4.7, 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 
(1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased rating for his left knee 
disorder is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, the 
"Court") has held that a mere allegation that a service-
connected disability has increased in severity is sufficient 
to render the claim well grounded.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board is also satisfied that all 
relevant facts needed to adjudicate a schedular evaluation of 
the veteran's disorder have been properly developed.  No 
further assistance to the veteran is required on that issue 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1998).

Evidence relevant to the current level of severity of the 
veteran's left knee disorder includes various VA outpatient 
treatment notes and discharge summaries dated from December 
1995 to December 1997.  These notes indicate that the veteran 
underwent a left total knee replacement in January 1996.  
Although these notes indicate several complaints of left knee 
pain in the months following this surgery, examiners noted 
that the postoperative condition of the veteran's left knee 
was "stable" in February 1996, and "doing well" in July 
1996.

In March 1997, the veteran underwent a VA joints examination.  
At that time, the veteran complained of persistent pain down 
into the left lower leg and up into the left hip.  He 
reported persistent recurrent left knee swelling, but no 
locking or instability.  He stated that he was unable to 
squat or kneel, but had no difficulty climbing steps.  
Physical examination revealed that the veteran used no 
braces, cane, or walker, and no special shoes or foot or 
ankle orthopedic devices.  He had scars about the left knee 
which were well-healed, non-tender, non-fixated, and free 
from keloid formation.  The veteran could only squat about 50 
percent of normal, but could heel-walk and toe-walk without 
difficulty.  There was no evidence of any swelling of the 
left knee.  Crepitus and clicking of the prosthesis was 
noted.  Range of motion of the left knee revealed extension 
to zero and flexion to 110.  There was no evidence of any 
ankylosis or rotary instability.  The examiner diagnosed 
status post open left medial meniscectomy, status post left 
total knee replacement with anterior cruciate ligament 
insufficiency, and left knee degenerative joint disease.

In November 1997, the veteran again underwent a VA joints 
examination.  At that time, the veteran reported that his 
left knee had improved with surgery and that he only had 
"occasional episodes" of mild pain, swelling, and 
stiffness.  He denied any locking or crepitus in the left 
knee.  The examiner noted that the veteran walked with a 
slight limp favoring the right lower extremity.  The veteran 
reportedly used no devices for ambulation.  Range of motion 
testing revealed extension to zero, passive flexion from zero 
to 110, and active flexion from zero to 135.  There was 
minimal crepitus throughout the range of motion.  The 
examiner noted that a left knee x-ray from the time of the 
previous examination in March 1997 showed status post total 
knee prosthesis with no interval change except for the 
resolution of previous joint effusion in July 1996.  The 
examiner diagnosed left knee total knee arthroplasty with 
good range of motion, motor strength, and neurologically 
intact, without current evidence of degenerative changes by 
diagnostic study.

In February 1998, the veteran testified at a hearing before 
an RO hearing officer.  At that time, he stated that his knee 
was limited in its motion, particularly with bending.  He 
stated that he used a Lenox brace when he performed 
activities which required extensive standing, such as 
painting, and had been given both a cane and prescription 
medications by VA.  He showed that he was able to extend his 
leg fully for the hearing officer, but complained of pain on 
bending beginning at about 90 degrees.  He stated that he 
could not estimate how long he could walk or stand because he 
never put himself to that sort of endurance test.

Although the veteran's left knee disorder was originally 
rated by the RO under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5257, pursuant to which the severity of recurrent subluxation 
or lateral instability is rated, since the time of his knee 
replacement his disorder has been rated as 30 percent 
disabling under the provisions of DC 5055, pursuant to which 
the severity of knee replacement (prosthesis) is evaluated.  
Under this code, knee replacement with intermediate degrees 
of residual weakness, pain or limitation of motion is to be 
rated by analogy to diagnostic codes 5256, 5261, or 5262, 
with a minimum of 30 percent assigned.  If there are chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity, a 60 percent rating is warranted.  
Finally, a 100 percent rating is warranted for the one-year 
period following implantation of the prosthesis.

A review of the evidence detailed above reveals that 
examinations have consistently found no evidence of any knee 
ankylosis.  Therefore, an analysis under DC 5256, which 
contemplates knee ankylosis, is not warranted.  Similarly, 
examinations have repeatedly found the veteran to have full 
left knee extension to zero degrees.  Therefore, an analysis 
under DC 5261, pursuant to which the severity of limitation 
of knee extension is evaluated, is not warranted.

However, the Board finds that an analysis under DC 5262, 
pursuant to which the severity of impairment of the tibia and 
fibula is evaluated, is warranted in this case.  Under this 
code, a 10 percent rating is warranted for malunion of the 
tibia and fibula with slight knee or ankle disability.  A 20 
percent rating is warranted for malunion of the tibia and 
fibula with moderate knee or ankle disability.  A 30 percent 
rating is warranted for malunion of the tibia and fibula with 
marked knee or ankle disability.  Finally, a 40 percent 
rating is warranted for nonunion of the tibia and fibula, 
with loose motion, requiring a brace.

A review of the evidence described above reveals that 
examinations have found evidence of crepitus and slightly 
limited flexion, and the veteran has complained of some pain 
on flexion.  The veteran has also provided testimony, which 
the Board finds credible, that he needs to use a left knee 
Lenox brace when performing tasks which require extensive 
standing, such as painting.  However, repeated VA 
examinations have found no evidence of any swelling, 
ankylosis, rotary instability, locking, or limitation of 
extension, and the examiner who performed the November 1997 
examination found that the veteran's knee had good motor 
strength and was neurologically intact.  Furthermore, recent 
x-rays showed no evidence of any degenerative changes.  The 
Board finds that these findings correspond to, at best, the 
20 percent rating contemplated for moderate knee disability 
under DC 5262.  However, since DC 5055 requires that a 
minimum 30 percent rating be assigned for knee replacement, 
the Board finds that a 30 percent rating is warranted in this 
case.  However, the evidence does not show that the veteran 
suffers from severe painful motion or weakness in the left 
knee, as is required for a higher 60 percent rating under DC 
5055.  On the contrary, at the time of the veteran's November 
1997 VA examination the veteran complained of only occasional 
episodes of "mild pain" in the left knee, and no medical 
findings of painful motion were recorded at the time of 
either VA examination.  In addition, the only medical finding 
relating to the issue of knee weakness is the finding by the 
VA examiner who performed the November 1997 VA examination, 
to the effect that the veteran's left knee exhibited good 
motor strength.  Therefore, a 60 percent rating under DC 5055 
is not warranted by the evidence.  See also 38 C.F.R. §§ 
4.40, 4.45 (1998); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Furthermore, as knee replacement is a disability for which a 
specific diagnostic code exists under the Rating Schedule, an 
evaluation by analogy to any other diagnostic code section 
other than those referenced in DC 5055 is not appropriate in 
this case.  In any event, the Board notes that there is no 
other diagnostic code which could potentially provide a basis 
for the assignment of more that the 30 percent evaluation 
which is currently assigned.

For the foregoing reasons, the Board finds that a 30 percent 
rating is the appropriate rating for the veteran's residuals 
of an injury to the left knee, status postoperative total 
knee replacement.  The Board would point out that its denial 
of the instant claim is based solely upon the provisions of 
the VA's Schedule for Rating Disabilities.  In Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996), the Court held that the 
Board does not have jurisdiction to assign an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998) in the first instance.  In this appeal, 
however, there has been no showing that the disability under 
consideration has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
or necessitated frequent periods of hospitalization so as to 
render the schedular standards inadequate and to warrant 
assignment of an extra-schedular evaluation.  In the absence 
of such factors, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 30 percent for residuals of an injury 
to the left knee, status postoperative total knee 
replacement, is denied.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals



 

